On behalf of the Lesotho delegation, and on 
my own account, I wish first and foremost, to congratulate you. Sir, on your 
election as President of the forty-seventh session of the United Nations 
General Assembly. It is indeed a deserved acknowledgement of your personal 
attributes, as well as eloquent recognition of the important role that your 
country has always played in world affairs. 
I cannot but also seize this opportunity to express our appreciation to 
Ambassador Samir Shihabi of Saudi Arabia for the dedication and competence 
with which he conducted the deliberations of the forty-sixth session. 
 
We are proud to see at the helm of our Organization an eminent son of 
Africa, Mr. Boutros Boutros-Ghali. We warmly congratulate him on his well 
deserved election to the office of Secretary-General. His achievements to 
date are a source of satisfaction and pride to us all. 
We share in the joy of welcoming to the family of nations all the new 
Member States. Their presence within our ranks is a further fulfilment of the 
principle of universality of the United Nations. 
The forty-seventh session of the General Assembly has begun against a 
backdrop of renewed confidence in the ability of the United Nations to 
facilitate the resolution of a vast array of problems facing humanity. Thanks 
to the demise of the cold war and the debilitating Power-bloc politics of old, 
the inherent dynamic of the United Nations has been unleashed, giving reason 
for optimism that the Organization is now poised to assume a major role in 
shaping the new world order. 
Even as the main elements of the new order begin to crystallize, their 
attendant uncertainties necessitate that we duly voice some of our primary 
concerns and desires regarding international relations in the post-cold-war 
era. 
It is our firm belief that the socio-economic and political 
transformation the world is undergoing will not culminate in a better and 
safer world unless it is guided by the ideals and principles enshrined in the 
Charter of the United Nations and unless we acknowledge that, diverse as 
mankind is, its fundamental interests are common and indivisible. 
Without our being complacent, it can be said that, with the ideological 
antagonism of the past now overcome, never before in the history of 
international relations has such a congenial atmosphere prevailed for 
collective action towards creating a secure and viable future for mankind. 

One positive development in this connection is that, increasingly, there 
is among States, large and small, a happy convergence of shared values and 
ideals for a better world. It is in this spirit that we should focus 
undivided attention on the problems confronting the world. 
Potentially disruptive to the new world order and to the cohesion of 
nation States is the resurgence of the phenomenon of intolerance, which is 
assuming prominence in many parts of the globe. Intolerance, whether 
manifested through racism, religion or ethnicity, breeds discrimination and is 
a negation of civilized norms and a threat to world peace. 
Optimistic as we are that a new world order will bring about an 
enlightened approach to inter-State relations, small States have no option but 
to continue to emphasize the centrality of the principle of sovereignty and 
equality of States. 
Tendencies towards domination and hegemony are still a factor to reckon 
with, hence our concern with the issue of the security of small States. 
Equally, we cannot fail to register the lingering perception on the part of 
developing countries, particularly small States, that the post-cold-war era 
can potentially lead to their political and economic marginalization. We 
trust that a matter of such importance as this will evoke an appropriate 
response on the part of the international community in the period ahead. 
The new world order we are striving to build will remain on a shaky 
pedestal unless it places at the centre issues relating to the dignity of the 
human person. Happily, there is already a global consensus acknowledging that 
democracy and respect for fundamental human rights are a starting-point for 
international stability and a foundation for a world free from national and 
regional conflicts. It is in this context that we hail the decisions of the 

Assembly to convene in the not-too-distant future international conferences on 
human rights, on women and on development. 
The clarion call of the moment is for countries of the world to create 
truly democratic societies. We note with satisfaction that many countries in 
Africa are increasingly embarking on that road. 
In the case of Lesotho, arrangements are very advanced towards holding 
the first genuine democratic elections since Lesotho attained independence in 
1966. 
It may be recalled that the military assumed power in 1986 in order to 
restore peace, to foster national reconciliation and to set in motion 
arrangements for a return to democratic rule. We have pledged to return to 
the barracks and to hand the reins of power to a democratically-elected 
government. Our commitment in this regard is both unshakeable and 
irreversible. Furthermore, the military will not be a contestant at the 
forthcoming multiparty general election. Its primary role will be to ensure 
that the election is free and fair. To achieve maximum transparency, several 
countries as well as international organizations have already agreed to send 
observer missions to witness the process. 
The cause of restoring democracy in Lesotho has been found worthy of 
material support and encouragement by many friendly countries, including the 
United States of America, the United Kingdom, the Federal Republic of Germany, 
Canada, Sweden, Denmark and Australia. For this we are profoundly thankful. 
In the same breath, we would also like to express our deep appreciation for 
the assistance and support received from the Commonwealth, the European 
Economic Community (EEC), and the Organization of African Unity (OAU). In 
keeping with its resolution 46/137 on "Enhancing the effectiveness of the 
 
principle of periodic and genuine elections", the United Nations has provided 
highly valuable assistance through the Geneva-based Centre for Human Rights. 
It goes without saying that in the wider context Of the democratization 
process, the holding of democratic elections is but the beginning. The vital 
test will be to sustain democratic rule. Newly-emerging democracies will have 
to contend with the challenges to stability brought about by poverty and 
underdevelopment. The efforts of many developed countries in nurturing the 
seed of democracy will need to be complemented by enhanced resource flows from 
developed countries to assist developing countries not only to escape from the 
vicious circle of underdevelopment, but also to institutionalize a culture of 
democracy. 
We in Lesotho are about to hand over power to a civilian government 
against the background of serious socio-economic problems accentuated by a 
devastating drought engulfing the whole of the southern region. I express 
heartfelt thanks to all those who responded positively to the Geneva Pledging 
Conference organized in June by the United Nations and the Southern African 
Development Community to mobilize international assistance towards mitigating 
the plight faced by countries of the subregion. 
We are happy to join many delegations in congratulating the 
Secretary-General, Mr. Boutros Boutros-Ghali, for his report entitled "An 
Agenda for Peace" (A/47/277). Lesotho is in full agreement with the 
perceptions and conclusions set forth therein. 
The stability of our subregion remains a source of concern. South Africa 
continues to be in the grip of violence. While we note that the parties 
concerned have agreed to resume talks, we urge the South African Government, 
the liberation movements and all other democratic forces to continue the 

process of negotiations leading to the creation of a new and democratic South 
Africa. Similarly, we encourage them to persevere in their efforts to find 
viable modalities for the cessation of violence. 
We welcome the recent decision by the Security Council enabling the 
Secretary-General to monitor violence in South Africa and facilitate the 
restoration of negotiations. We equally appreciate the recent release of some 
political prisoners and hope that the remaining political prisoners will be 
released on schedule as agreed by the parties concerned. 
Notwithstanding continuing initiatives by the OAU towards conflict 
management and resolution in Africa, many Africans continue to suffer as a 
result of internal strife and regional conflicts. 
We are hopeful that the suffering in Mozambique and Angola will soon be 
brought to an end. We fully welcome the involvement of the United Nations in 
the ongoing process towards restoring normalcy, which will give the people of 
the two sister countries greater hope for the future. 
The human suffering and political impasse in both Somalia and Liberia 
deserve urgent attention by the international community. The human tragedy 
unfolding in those countries is immeasurable. While commending the active 
role of the United Nations in the resolution of the conflicts as well as in 
addressing the humanitarian dimension, it appears necessary to extend that 
role to include the involvement of United Nations peace-keeping forces. We 
are equally saddened by the senseless carnage in Bosnia and Herzegovina. 

The problem of Western Sahara is still with us notwithstanding 
preparations for the deployment of the United Nations Mission to supervise the 
proposed Western Sahara referendum. We appeal to both Morocco and the 
Polisario Front to co-operate fully with the efforts of the international 
community in resolving the question of Western Sahara. 
Pursuant to the Madrid peace talks, we welcome the ongoing peace efforts 
regarding the Middle East question. Lesotho remains firm in its belief that 
there can never be a lasting solution to the problem of the Middle East unless 
Israel fully recognizes the right of the Palestinians to self-determination 
and withdraws from all occupied Arab territories. However, we are encouraged 
to note a promising change of attitude in Israel since the change of 
Government. 
Security Council resolution 668 (1990) and the signing of the peace 
Treaty in October 1991 by all parties to the Cambodia conflict, as well as the 
joint statement of the leaders expressing full support for that Security 
Council resolution, gave hope that peace was in sight. We urge all parties 
fully to respect the peace accords, as well as to comply, without fail, with 
the terms of Security Council resolution 766 (1992). 
It is our belief that world security cannot be assured through the threat 
or use of force or by stockpiles of dangerous weapons. We therefore recognize 
the validity of preventive diplomacy, peacemaking and peace-keeping as viable 
constituents of the international security agenda. 
We cannot lose sight of the now universally acknowledged linkage between 
peace, security and development. Peace is a fundamental element of human 
existence. It is a universal ideal, and its achievement a perpetual quest of 
mankind. On it depend our survival, advancement and happiness. 
 
With the demise of the bipolar structures, the whole world, particularly 
the developing world, had hoped for bright prospects of strengthening 
development co-operation through the release of financial, material and human 
resources hitherto tied up in military expenditures. 
Regrettably, the issue of the peace dividend did not materialize as 
anticipated. Instead, the spectre of donor fatigue has contributed to the 
lessening of interest in bridging the economic gap between North and South. 
We believe that the only way out of this state of affairs is to reactivate the 
North-South dialogue in earnest. 
The perennial problem of external debt remains a constraint to our 
development efforts. The situation is further compounded by trends towards 
protectionism and other discriminatory policies in international trade against 
imports from developing countries. 
We therefore urge the developed creditor countries to urgently strengthen 
and broaden initiatives towards debt relief. In good faith, they should also 
facilitate a speedy conclusion of the Uruguay Round of multilateral trade 
negotiations in a balanced and equitable manner that will reflect the 
interests of the developing countries. 
The convening of the United Nations Conference on Environment and 
Development, in Rio last June, presented a unique opportunity to us all to 
reaffirm our commitment to the preservation of the environment. Important 
international agreements were adopted. The major challenge before the 
international community is to fully honour and implement the commitments 
made. The provision of adequate financial and technological resources for the 
implementation of Agenda 21 is an imperative.